DETAILED ACTION
This action is pursuant to the claims filed on January 4, 2021. Currently, claims 1-20 are pending with claims 1, 7, 9, and 15 amended. Below follows a complete final action on the merits for claims 1-20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the specification and drawings overcome the previous drawing objections. 
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisch et al (US Patent No.: 5,997,528). 
Regarding independent claim 10, Bisch discloses a modular surgical hub (Figure 1: 1) for use with a surgical instrument (Figure 1: 19) configured to deliver therapeutic energy to tissue at a surgical site of a surgical procedure (Abstract, Col. 6, Lines 41-50 refer to the instrument as a coagulation instrument used during a surgical procedure), wherein the modular surgical enclosure comprises: 
a first energy-generator module (first module of modules 13) configured to generate a first therapeutic energy for application to the tissue (Col. 6, Lines 45-49 refer to the modules as controlling different functions of surgical instruments; where Col. 20, Lines 1-6 refer to the therapeutic energy delivered as ultrasound); 
a first docking station comprising a first docking port that includes first data and power contacts (Figure 5 and 6: first of docking station 137 including first of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127), wherein the first energy-generator module is slidably movable into an electrical engagement with the first data and power contacts, and wherein the first energy-generator module is slidably movable out of the electrical engagement with the first data and power contacts (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 9, Lines 34-48 refer to the first of modules 13 movable along the docking station 137 in order to be positioned with in hub 7); 
a second energy-generator module (second module of modules 13) configured to generate a second therapeutic energy, different than the first therapeutic energy, for application to the tissue (Col. 6, Lines 45-49 refer to the modules as controlling different ; 
a second docking station comprising a second docking port that includes second data and power contacts (Figure 5 and 6: second of docking station 137 including second of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127), wherein the second energy-generator module is slidably movable into an electrical engagement with the second data and power contacts, and wherein the second energy-generator module is slidably movable out of the electrical engagement with the second data and power contacts (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 9, Lines 34-48 refer to the second of modules 13 movable along the docking station 137 in order to be positioned with in hub 7); and 
a communication bus between the first docking port and the second docking port configured to facilitate communication between the first energy-generator module and the second energy-generator module (Col. 2, Lines 44-50 refer to the communication link between each of the modules).
Regarding dependent claim 11, in view of the combination of claim 10, Bisch further discloses wherein the first docking station comprises brackets (141, 143 on first docking station) configured to slidably receive and guide the first energy-generator module into the electrical engagement with the first data and power contacts (Col. 8, Lines 39-41 and Col. 9, 
Regarding dependent claim 12, in view of the combination of claim 11, Bisch further discloses wherein the second docking station comprises brackets (141, 143 on second docking station) configured to slidably receive and guide the second energy-generator module into the electrical engagement with the second data and power contacts (Col. 8, Lines 39-41 and Col. 9, Lines 33-48 refer to the flanges 141, 143 that join with channel bracket 187 to guide the module 13 into base unit 7).
Regarding dependent claim 13, in view of the combination of claim 13, Bisch further discloses wherein the first therapeutic energy is an ultrasonic energy where Col. 20, Lines 1-6 refer to the therapeutic energy delivered as ultrasound.
Regarding dependent claim 16, in view of the combination of claim 15, Bisch further discloses further comprising a third docking station (Figure 6: third of docking stations 137) comprising a third docking port that includes third data and power contacts (Figure 5: third of ports 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127).
Regarding dependent claim 17, in view of the combination of claim 16, Bisch further discloses further comprising a suction and irrigation module (Col. 8, Lines 28-31 refer to the hub comprising irrigation/aspiration module) slidably movable into an electrical engagement with the third data and power contacts, and wherein the suction and irrigation module is slidably movable out of the electrical engagement with the third data and power contacts (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Messerly et al (US PGPUB: 2012/0310263), further in view of Greep et al (US PGPUB: 2017/0360499). 
Regarding independent claim 1, Bisch discloses a surgical hub (Figure 1: 1) for use with a surgical instrument (Figure 1: 19) configured to deliver therapeutic energy to tissue at a surgical site of a surgical procedure (Abstract, Col. 6, Lines 41-50 refer to the instrument as a coagulation instrument used during a surgical procedure), wherein the surgical hub comprises: 
a hub enclosure (Figure 1: 7), comprising a docking station (Figure 6: 137; Col. 8, Lines 36-38 refer to the rails 137 of hub enclosure 7 for guiding modules 13 into position in the hub enclosure 7 so they properly align with backplane 101) including a docking port comprising data and power contacts (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127); and 
one or more modules removably retainable in the docking stations (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery). Note Fig. 6 displays multiple docking stations 137 and thus includes at least a first, second, third, fourth, and fifth docking stations 137 and corresponding first, second, third, fourth, fifth connectors 171 of the modules 13. 
While Bisch discloses supplying therapeutic energy to treat tissue and one or more (first, second, third, fourth, fifth, etc.) modules removably retainable into the docking station, Bisch a combo generator module removably retainable in the docking station, wherein the combo generator module comprises: an ultrasonic energy generator component; a radio frequency (RF) energy generator component; a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument through the connection port. 
However, Messerly discloses a surgical system (Figure 17: 1000) comprising a combo generator (1002; [0151]-[0152]), wherein the combo generator comprises: an ultrasonic energy generator component (1010); a radio frequency (RF) energy generator component (1008); a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument (1004) through the connection port 
Further, while Bisch discloses one or more modules, Bisch does not explicitly disclose at least one smoke evacuation component configured to evacuate smoke generated by an application of therapeutic energy to the tissue by the surgical instrument.
However, Greep discloses an electrosurgical system (Figure 1). The system comprises at least one smoke evacuation component (112) configured to evacuate smoke generated by an application of therapeutic energy to the tissue by the surgical instrument (at least [0018], [0021] refer to the smoke evacuation component 112 removing smoke from the surgical site during treatment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate at least one smoke evacuation component configured to evacuate smoke generated by an application of therapeutic energy to the tissue by the surgical instrument of Greep. This configuration provides the benefit of reducing the amount of smoke during the procedure ([0019]), thereby increasing visibility and the effective of the procedure ([0019]).
Regarding dependent claim 2, in view of the combination of claim 1, Bisch further discloses wherein the docking station is a first docking station (first one of 137 in Fig. 6), wherein the docking port is a first docking port (first one of 127 in Fig. 5), and wherein the hub enclosure comprises a second docking station (second one of 137 in Fig. 6), comprising a second docking port that has data and power contacts (second0 one of 127 in Fig. 5).
Regarding dependent claim 3, in view of the combination of claim 2, Bisch further discloses further comprising a suction and irrigation module removably retainable in the second docking station (Col. 8, Lines 28-31 refer to the hub comprising irrigation/aspiration module).
Regarding dependent claim 4, in view of the combination of claim 3, Bisch further discloses wherein the combo generator module comprises a third docking port connectable to the first docking port of the first docking station (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127). Note the modification results in the combo generator of Messerly comprising the third docking port 171 of Bisch, necessarily connectable to the first docking port 127 of Bisch. 
Regarding dependent claim 5, in view of the combination of claim 4, Bisch further discloses wherein the suction and irrigation module comprises a fourth docking port connectable to the second docking port of the second docking station (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication; where Col. 9, Lines 9-11 refer to the connector 171 of each module that is connectable to docking port 127). Note the suction and irrigation module necessarily comprises a fourth docking port 171, necessarily connectable to the second docking port 127 of Bisch.
Regarding dependent claim 6, in view of the combination of claim 5, Bisch further discloses wherein the hub enclosure comprises a communication link between the second docking port and the first docking port (Col. 2, Lines 44-50 refer to the communication link between each of the modules).
Regarding dependent claim 7, in view of the combination of claim 1, while Messerly discloses a combo generator, Messerly does not explicitly disclose wherein the combo generator module comprises a fluid line extendable to a remote surgical site for passing the smoke evacuated from the remote surgical site to the combo generator module.
However, discloses an electrosurgical system (Figure 1). The system comprises a fluid line (112) extendable to the remote surgical site for passing the smoke evacuated from the remote surgical site to the combo generator module (at least [0018], [0021] refer to the smoke evacuation component 108 removing smoke from the surgical site during treatment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate a fluid line extendable to the remote surgical site for passing the smoke evacuated from the remote surgical site to the combo generator module of Greep. This configuration provides the benefit of reducing the amount of smoke during the procedure ([0019]), thereby increasing visibility and the effective of the procedure ([0019]).
Regarding dependent claim 8, in view of the combination of claim 1, Bisch further discloses wherein the docking station comprises brackets (141, 143) configured to slidably receive and guide the combo generator module into a working connection with the power and data contacts of the docking port (Col. 8, Lines 39-41 and Col. 9, Lines 33-48 refer to the flanges 141, 143 that join with channel bracket 187 to guide the module 13 into base unit 7). Note the modification results in the combo generator module of Messerly being guided into the docking station as outlined above.  
Regarding dependent claim 9, in view of the combination of claim 1, Bisch further discloses wherein the combo generator module comprises side brackets (187; on bottom side of module) configured to movably engage brackets of the docking station (Col. 8, Lines 39-41 and Col. 9, Lines 33-48 refer to the flanges 141, 143 that join with channel bracket 187 to guide the module 13 into base unit 7). Note the modification results in the combo generator .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) in view of Messerly et al (US PGPUB: 2012/0310263). 
Regarding dependent claim 14, in view of the combination of claim 10, although Bisch disclose the second therapeutic energy is bipolar coagulation energy, Bisch does not explicitly disclose wherein the second therapeutic energy is a radio frequency (RF) energy.
However, Messerly discloses a surgical system (Figure 17: 1000) comprising a combo generator (1002; [0151]-[0152]), wherein the first therapeutic energy is ultrasonic energy (1010) and wherein the second therapeutic energy is a radio frequency (RF) energy (1008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified a module of Bisch to incorporate the second therapeutic energy is a radio frequency (RF) energy of Messerly. This configuration provides the benefit of utilizing different functional elements for driving different kinds of surgical devices ([0151]), thereby increasing the versatility of the device. Note, the modification results in the combo generator of Messerly to be removably retainable module in the docking station of Bisch.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) further in view of Greep et al (US PGPUB: 2017/0360499). 
Regarding dependent claim 15, in view of the combination of claim 10, although Bisch disclose one or more modules, Bisch does not explicitly disclose further comprising a smoke evacuation module configured to evacuate smoke generated at a remote surgical site by application of the first therapeutic energy to the tissue.
However, Greep discloses an electrosurgical system (Figure 1). The system comprises a smoke evacuation module (112) to evacuate smoke generated at the remote surgical site by application of the first therapeutic energy to the tissue (at least [0018], [0021] refer to the smoke evacuation component 112 removing smoke from the surgical site during treatment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate a smoke evacuation module configured to evacuate smoke generated at the remote surgical site by application of the first therapeutic energy to the tissue of Greep. This configuration provides the benefit of reducing the amount of smoke during the procedure ([0019]), thereby increasing visibility and the effective of the procedure ([0019]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bisch et al (US Patent No.: 5,997,528) further in view of Messerly et al (US PGPUB: 2012/0310263), further in view of Greep et al (US PGPUB: 2017/0360499), further in view of Tabandeh et al (US PGPUB: 2019/0069962). 
Regarding independent claim 18, Bisch discloses a surgical hub (Figure 1: 1) for use with a surgical instrument (Figure 1: 19) configured to deliver therapeutic energy to tissue at a surgical site of a surgical procedure (Abstract, Col. 6, Lines 41-50 refer to the instrument as a coagulation instrument used during a surgical procedure), wherein the surgical hub comprises: 
a hub enclosure (Figure 1: 7), comprising docking stations (Figure 6: 137; Col. 8, Lines 36-38 refer to the rails 137 for guiding modules 13 into position in the hub enclosure 7 so they properly align with backplane 101) including docking ports comprising data and power contacts (Figure 5: 127; Col. 8, Lines 19-22 refer to connectors 127 as providing power and data communication); 
wherein the one or more modules are slidably receivable in the docking stations (Col. 8, Lines 36-38 refer to the rails 137 (interpreted as docking station) for guiding one or more modules 13 into position in the hub enclosure 7 so they properly align with backplane 101; where Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery). Note Fig. 6 displays multiple docking stations 137 and thus includes at least a first, second, third, fourth, and fifth docking station; 
a processing module slidably receivable in the third one of the docking stations and a memory module slidably receivable in the fourth one of the docking stations (Col. 7, Lines 2-6 refer to the modules for housing control circuitry for operating the instruments in order to optimize the surgery; Col. 3, Lines 31-49 specifically to the controller and memory; note the controller and memory are interpreted as one or more the modules that are slidably received by the docking station as they control the operation of the instruments). 
While Bisch discloses supplying therapeutic energy to treat tissue and one or more (first, second, third, fourth, fifth, etc.) modules removably retainable into the docking station, Bisch does not explicitly disclose the first module is a combo generator module slidably receivable in the first of the docking stations, wherein the combo generator module comprises: an ultrasonic energy generator component; a radio frequency (RF) energy generator component; and a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument through the connection port. 
However, Messerly discloses a surgical system (Figure 17: 1000) comprising a combo generator module (1002; [0151]-[0152]), wherein the combo generator comprises: an ultrasonic energy generator component (1010); a radio frequency (RF) energy generator component (1008); a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument (1004) through the connection port (Figure 17 displays the connection port between the combo generator 1002 and the surgical instrument 1004; [0151]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified a module of Bisch to incorporate the combo generator module removably retainable in the docking station, wherein the combo generator module comprises: an ultrasonic energy generator component; a radio frequency (RF) energy generator component; a connection port, wherein at least one of the ultrasonic energy generator component and the radio frequency (RF) generator component is couplable to the surgical instrument through the connection port of Messerly. This configuration provides the benefit of utilizing different functional elements for driving different kinds of surgical devices ([0151]), thereby increasing the versatility of the device. Note, the modification results in the combo generator of Messerly to be removably retainable module in the docking station of Bisch.  
Further, while Bisch discloses one or more modules, Bisch does not explicitly disclose a smoke evacuation module slidably receivable in the second one of the docking stations, wherein the smoke evacuation module is configured to evacuate smoke generated by an application of the therapeutic energy to the tissue by the surgical instrument. 
However, Greep discloses an electrosurgical system (Figure 1). The system comprises a smoke evacuation module (112) configured to evacuate smoke generated by an application of therapeutic energy to the tissue by the surgical instrument (at least [0018], [0021] refer to the smoke evacuation component 112 removing smoke from the surgical site during treatment). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate smoke evacuation module slidably receivable in the second one of the docking stations, wherein the smoke evacuation module is configured to evacuate smoke generated by an application of the therapeutic energy to the tissue by the surgical instrument of Greep. This configuration provides the benefit of reducing the amount of smoke during the procedure ([0019]), thereby increasing visibility and the effective of the procedure ([0019]).
Further, while Bisch discloses one or more modules, Bisch does not explicitly disclose an operating-room mapping module slidably receivable in the fifth one of the docking stations. 
However, Tabandeh discloses a system including an operating-room mapping module (at least [0033], refer to the system for mapping the position of the surgical devices in the operating room). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Bisch to incorporate the operating-room mapping module of Tabandeh. This configuration provides the benefit of increasing visualization within the operating room and preventing collisions between staff and equipment ([0033]). 
Regarding dependent claim 19, in view of the combination of claim 18, Bisch further discloses wherein the docking stations comprise brackets configured to slidably guide the modules into electrical engagements with the power and data contacts of the docking ports (Col. 8, Lines 39-41 refer to the flanges 141, 143 that join with vertical web 145 to guide the module 13 into base unit 7).
Regarding dependent claim 20, in view of the combination of claim 18, Bisch further discloses comprising a display (Fig. 5).
Response to Arguments
[AltContent: rect]Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that “Bisch does not disclose “a first docking station comprising a first docking port that includes first data and power contacts,” as presently recited in independent claim 10, and as similar recited in independent claims 1 and 18” (Remarks, p. 12). As displayed below with regards to annotated figures 4 and 12, the docking station (rectangular annotated portion) includes the portion of the hub enclosure that guides the modules 13 into place against the backplane that comprises connector 127 (seen best in Fig. 5). This guiding is done by rails 137 within the annotated station defined by the rectangle below. The station, defined as first of 137, docks the module 13 against the backplane 101 to mate with 127, displaying the docking station comprises a first docking port. Therefore, the docking station does include the female connectors 127 as displayed below in the annotated figures. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794